 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   DEBBIE E. HULSE,
10                                                          No. 2:19-cv-01453-RSM
                                           Plaintiff,
11
            v.
12                                                          STIPULATED MOTION AND ORDER
     STATE FARM MUTUAL AUTOMOBILE                           ON STIPULATED MOTION TO
13   INSURANCE COMPANY, a Foreign                           BIFURCATE AND STAY PLAINTIFF’S
     Corporation, and ALLSTATE INSURANCE                    EXTRA-CONTRACTUAL CLAIMS
14   COMPANY, a Foreign Corporation,
15                                     Defendants.
16

17                                    I.      RELIEF REQUESTED

18          Plaintiff Debbie Hulse and defendants State Farm Mutual Automobile Insurance Company

19   (“State Farm”) and Allstate Insurance Company (“Allstate”), through their respective attorneys of
20
     record, stipulate to and ask the Court to enter an order bifurcating and staying discovery and trial
21
     of plaintiff’s claims for breach of contract, alleged bad faith, negligence, and violation of the
22
     Washington Consumer Protection Act (“CPA”) and the Insurance Fair Conduct Act (“IFCA”)
23
     (hereafter collectively referred to as “extra contractual claims”) asserted against both State Farm
24

25   and Allstate in connection with the handling of plaintiff’s underinsured motorist (“UIM”) claims,

26

     STIPULATED MOTION AND AGREED ORDER TO BIFURCATE                    KELLER ROHRBACK              L.L.P.
     AND STAY PLAINTIFFS EXTRA-CONTRACTUAL CLAIMS                           1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
     (2:19-cv-01453-RSM) - 1                                                TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
 1   until plaintiff’s claims for UIM benefits under the State Farm and Allstate policies, for an auto
 2   accident that occurred on August 18, 2013, have been resolved.
 3
                                               II.     FACTS
 4
            Plaintiff Debbie Hulse was involved in an auto accident on August 18, 2013, while driving
 5
     a vehicle owned by her daughter, Krystina Hulse. The vehicle plaintiff was driving was struck in
 6
     the rear by a vehicle driven by Kayla M. Henderson, whose negligence was the sole cause of the
 7

 8   accident. State Farm issued an automobile insurance policy that insured the vehicle Debbie Hulse

 9   was driving at the time of the accident; it provides coverage for plaintiff Debbie E. Hulse for the

10   August 18, 2013 accident, including UIM coverage with limits of $100,000 per person for bodily
11
     injury, and personal injury protection (“PIP”) coverage with limits of $35,000. Allstate issued
12
     Allstate Insurance Policy No. 920103578 to Larry A. & Debbie E. Hulse; the Allstate policy as it
13
     was in effect at the time of the accident, included UIM coverage with limits of $100,000 per person
14
     for bodily injury and PIP coverage with limits of $35,000.
15

16          In this lawsuit, in addition to seeking UIM benefits from State Farm and Allstate, plaintiff

17   has also asserted extra contractual claims against both defendants allegedly arising out of their
18   handling of plaintiff’s claims for UIM benefits. State Farm and Allstate allege that there is a
19
     dispute as to the proximate cause, nature, extent and value of plaintiff’s claimed injuries and
20
     damages as a result of the August 18, 2013 accident, and both defendants deny that they breached
21
     their respective contracts and deny all the extra-contractual claims asserted by plaintiff.
22

23          As noted in the parties’ Joint Status Report, Dkt# 14, all parties have stipulated and agree

24   that plaintiff’s claim for UIM benefits for the August 18, 2013 auto accident should be resolved

25   first, before the parties or the Court spend any time or money on discovery and litigation of
26   plaintiff’s extra contractual claims. Neither plaintiff nor defendants want to incur the potentially

     STIPULATED MOTION AND AGREED ORDER TO BIFURCATE                     KELLER ROHRBACK              L.L.P.
     AND STAY PLAINTIFFS EXTRA-CONTRACTUAL CLAIMS                            1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
     (2:19-cv-01453-RSM) - 2                                                 TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
 1   unnecessary expense of retaining experts and conducting discovery with respect to plaintiff’s
 2   extra-contractual claims until plaintiff’s claim for UIM benefits is resolved.
 3
                                     III.    STATEMENT OF ISSUE
 4
            Should the Court enter an order granting the parties’ stipulated motion to bifurcate and stay
 5
     plaintiff’s extra contractual claims for damages until her claim for UIM benefits has been fully
 6
     resolved?
 7

 8                                 IV.      EVIDENCE RELIED UPON

 9          This motion is made pursuant to W.D. Wash. LCR 10(g), and is based on the prior

10   pleadings filed herein, including the Notice of Removal (Dkt. #1), Allstate’s Answer (Dkt.#9),
11   State Farm’s Answer (Dkt.#12), and the Joint Status Report (Dkt. #14), and Fed. R. Civ. P. 42(b).
12
                           V.      LEGAL AUTHORITY AND ARGUMENT
13
            The parties have stipulated and agree that this case should be bifurcated under Fed. R. Civ.
14
     P. 42(b), and related case law which authorizes the Court to order issues be tried separately for
15
     convenience, to avoid prejudice, or to expedite and economize, as long as the right to a jury trial
16

17   is preserved. See, Karpenski v. Am. Gen. Life Cos., 916 F. Supp. 2d 1188, 1190 (W.D. Wash.

18   2012); Tavakoli v. Allstate Property & Cas. Ins. Co., 2012 WL 1903666 (W.D. Wash,. May 25,
19   2012); Allstate Ins. Co. v. Breeden, 410 F. App'x 6, 9 (9th Cir.2010).
20
                                            VI.   CONCLUSION
21
            Based on the foregoing, the parties request that the Court enter an Order bifurcating and
22
     staying discovery and trial of plaintiff’s extra-contractual claims for damages asserted against both
23
     State Farm and Allstate, until plaintiff’s claim for UIM benefits for the August 18, 2013 auto
24

25   accident is fully resolved. The parties further request that the Court order that the current Order

26   Setting Trial Date and Related Dates (Dkt. #15) filed on October 30, 2019 is the case scheduling

     STIPULATED MOTION AND AGREED ORDER TO BIFURCATE                     KELLER ROHRBACK               L.L.P.
     AND STAY PLAINTIFFS EXTRA-CONTRACTUAL CLAIMS                             1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (2:19-cv-01453-RSM) - 3                                                  TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
 1   order for plaintiff’s claim for UIM benefits and that no case scheduling order will be entered on
 2   plaintiff’s extra-contractual claims, if that is necessary, until after plaintiff’s claim for UIM
 3
     benefits has been resolved.
 4
             SO STIPULATED this 5th day of November, 2019.
 5
      StandardSig                                 KELLER ROHRBACK L.L.P.
 6

 7
                                                  By s/ Irene M. Hecht
 8                                                    Irene M. Hecht, WSBA #11063
                                                      Maureen M. Falecki, WSBA #18569
 9                                                    1201 Third Avenue, Suite 3200
                                                      Seattle, WA 98101-3052
10                                                    Telephone: 206-623-1900
                                                      Facsimile: 206-623-3384
11                                                    E-mail: ihecht@kellerrohrback.com
                                                               mfalecki@kellerrohrback.com
12                                                    Attorneys for Defendant Allstate Insurance
                                                      Company
13
                                                  DONCHEZ LAW FIRM
14

15
                                                  By s/ Jeffrey J. Donchez
16                                                    Jeffrey J. Donchez, WSBA #17129
                                                      Mercedes M. Donchez, WSBA #51085
17                                                    8318 196th Street SW, 1st Floor
                                                      Edmonds, WA 98026
18                                                    Telephone: 425-744-1184
                                                      Facsimile: 425-744-1250
19                                                    E-mail: jeffrey@donchezlaw.com
                                                               mercedes@donchezlaw.com
20                                                    Attorneys for Plaintiff
21

22

23

24

25

26

     STIPULATED MOTION AND AGREED ORDER TO BIFURCATE                  KELLER ROHRBACK              L.L.P.
     AND STAY PLAINTIFFS EXTRA-CONTRACTUAL CLAIMS                         1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
     (2:19-cv-01453-RSM) - 4                                              TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
 1                                                  LEWIS BRISBOIS BISGAARD & SMITH, LLP
 2

 3                                                  By s/ Heather M. Jensen
                                                        Heather M. Jensen, WSBA #29635
 4                                                      Jennifer E. Aragon, WSBA #45270
                                                        1111 Third Avenue, Suite 2700
 5                                                      Seattle, WA 98101
                                                        Telephone: 206-436-2020
 6                                                      Facsimile: 206-436-2030
                                                        E-mail: heather.jensen@lewisbrisbois.com
 7                                                               jennifer.aragon@lewisbrisbois.com
                                                        Attorneys for Defendant State Farm Mutual
 8                                                      Automobile Insurance Company
 9

10                                     ORDER ON STIPULATION
11
            Based on the foregoing stipulated motion, IT IS HEREBY ORDERED that Plaintiff Debbie
12
     E. Hulse’s extra contractual claims asserted against State Farm Insurance Company and Allstate
13
     Insurance Company are bifurcated and stayed until plaintiff’s claims against State Farm Insurance
14

15   Company and Allstate Insurance Company for underinsured motorist benefits for the August 18,

16   2013 auto accident have been fully and finally resolved; and

17          IT IS FURTHER ORDERED that the current Order Setting Trial Date and Related Dates
18
     (Dkt. #15) filed on October 30, 2019, is the case scheduling order for plaintiff’s claim for
19
     underinsured motorist benefits arising out of an August 18, 2013 auto accident only, and that no
20
     case scheduling order will be entered on plaintiff’s extra-contractual claims until after plaintiff’s
21
     claim for underinsured motorist benefits is fully and finally resolved.
22

23          DATED this 5 day of October 2019.

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE


     STIPULATED MOTION AND AGREED ORDER TO BIFURCATE                     KELLER ROHRBACK                L.L.P.
     AND STAY PLAINTIFFS EXTRA-CONTRACTUAL CLAIMS                              1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
     (2:19-cv-01453-RSM) - 5                                                   TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
